Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

DETAILED ACTION
The following NON-FINAL Office Action is in response to application 16/658,017 filed on 10/18/2019. This communication is the first action on the merits.

Status of Claims
Claims 1-20 are currently pending and have been rejected as follows.

IDS
The information disclosure statement(s) filed on 10/18/2019 and 11/19/2019 comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 and are considered by the Examiner. 


















Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Here, under considerations of the broadest reasonable interpretation of the claimed invention, Examiner finds that the Applicant invented a system, method, and computer-readable medium for simulating a state of a supply chain, including KPI analysis (e.g. claim 7), based on a subset of data inputs from entities of the supply chain, and generating a policy decision, e.g. changes to order processes such as safety stocks of inventory and including changes to policy or actions to take (Spec: [0052]; [0066]), based on the simulated state. Examiner formulates an abstract idea analysis, following the framework described in “The 2019 Revised Patent Subject Matter Eligibility Guidance”, as follows:

Step 1: The claims are directed to a statutory category, namely a “system” (claims 1-7), “method” (claims 8-14), and “non-transitory computer readable medium” (claims 15-20).
Step 2A – Prong 1: Claims 1-20 are found to recite limitations that set forth the abstract idea(s), namely in representative independent claims 1, 8, and 15:
collect a subset of data inputs [from entities] that underlines a supply-chain; 
execute an [algorithm] to simulate a state of the supply-chain based on the subset of the data inputs; and 
generate at least one policy decision based on the simulated state of the supply- chain.  
Dependent claims 2-7, 9-14, and 16-20 reciting the same abstract idea(s) as identified with respect to parent claims 1, 8, and 15, with dependent claims 7, 14, and 20 further reciting additional aspects of the abstract ideas(s) including: “perform a granular simulation to generate a plurality of key performance indicators that reflect the state of the supply-chain.”
The identified limitations above falling well-within the groupings of subject matter identified by the courts as being abstract concepts are found to correspond to the category commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” as the simulation of supply chain state to generate policy decisions regarding processes or actions of a supply chain is part of commercial interactions including marketing or sales activities or behaviors and/or business relations; and/or “Mental processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion)” as the [mathematical or analytical] (e.g. Spec: [0066]: or the calculation of one or more KPIs) simulation of supply chain state based on collected data values and generating a policy decision based on the simulated state are data observations, evaluations, judgements, and/or opinions capable of being performed mentally and/or using pen and paper.
Step 2A – Prong 2: The claims are found to clearly be directed to the abstract idea identified above because the claims, as a whole, fail to integrate the claimed judicial exception into a practical application, specifically:
“A system, comprising: a processor of a first node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: “ (claim 1-7), “by a first node” (claim 8-14), “A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform:” (claims 15-20), “execute a smart contract” (claims 1, 6-8, 13-15, and 20), i.e. execute computer instructions/algorithms,  “store” data (claims 2, 6, 9, 13, 16), however the aforementioned elements are found to merely amount to high-level recitation of generic computer components used to “apply” the abstract idea on a general purpose computer (MPEP 2106.05(f)); 
The other additional elements in the claims including: “a plurality of second nodes over a blockchain” (claims 1, 3, 8, 10, 15, and 17), “wherein the instructions further cause the processor to store simulation results on a ledger of the blockchain.” (claims 2, 9, 16), “wherein the instructions further cause the processor to acquire consensus on the at least one policy decision from the plurality of the second nodes.” (claims 3, 10, and wherein the instructions further cause the processor to, responsive to the consensus, record the at least one policy decision on a ledger of the blockchain.” (claims 4, 11, and 18), “wherein the recording of the at least one policy decision serves as an immutable proof of reasons for the at least one policy decision.” (claims 5, 12, 19), “wherein the instructions further cause the processor to store outcomes of an execution of the smart contract as an audit log that indicates why the at least one policy decision was implemented.” (claims 6 and 13), are found to set forth the use of blockchain technology to store simulation results and/or policy decisions, including facilitating consensus mechanisms to validate the transactions and providing resulting “immutable proof” of the stored data and an “audit log” for future review and verification of that data, which is merely part of the use of existing blockchain technology1 in an attempt to limit the abstract idea, of simulating a supply chain state and generating policy decisions, to a particular technological environment/field of use (MPEP 2106.05(h)) and/or the use of blockchain technology as claimed merely amounts to high-level, generic blockchain techniques that are used as a tool to apply the abstract idea on a general purpose computer (MPEP 2106.05(f)). 
Therefore, the aforementioned elements, even when considered as a whole, are found to be insufficient to integrate the recited abstract idea into a practical application. 
Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements as described above with respect to Step 2A Prong 2 merely amount to a general purpose computer system that attempts to apply the abstract idea in a technological environment (MPEP 2106.05(f)) and/or merely amounts to an attempt to limit the abstract idea to a particular technological environment/field of use of storing data/results using existing blockchain technology1. Therefore, similarly the combination and arrangement of the above identified additional elements when analyzed under Step 2B also fails to necessitate a conclusion that the claims amount to significantly more than the abstract idea directed to simulating a supply chain state including KPI indicators and generating policy decisions based on the simulated state. 
	Claims 1-20 are accordingly rejected under 35 USC § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea(s)) without significantly more.
For further authority and guidance, see:
MPEP § 2106
https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility
http://ptoweb.uspto.gov/patents/exTrain/101.html

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gautier et al. WO2021018366A1.
Claims 1, 8, and 15,
Gautier teaches: A system, comprising: a processor of a first node; a memory on which are stored machine readable instructions that when executed by the processor, cause the processor to: / A method comprising: / A non-transitory computer readable medium comprising instructions, that when read by a processor, cause the processor to perform: (P.16:20-23: A node can be performed on a smartphone, running on an App or on a personal computer or anywhere in a cloud, to which the blockchain is connected.; P.15:18-25: For example, in a federated blockchain network consisting of authenticated customers, resellers and producers, which build the nodes of the network,; P.4:20-30: A blockchain is part of a distributed database system. Dis tributed database means, that the information of the data base, in particular the chain in form of the blockchain, is available or can be saved in the location of any participant or on a plurality of memory locations of the different par ticipants. It is a principal of the blockchain in a 
collect a subset of data inputs from a plurality of second nodes over a blockchain that underlines a supply-chain; (P.2:15-35: the method comprising analyzing, by at least one second party node of the blockchain network, validated order transactions in the blockchain network, wherein the analyzing comprises: - identifying validated order transactions, - extracting order parameters comprising at least an ordered amount of a product and an ordered delivery deadline for the product out of an identified order transaction, ; P. 21:5-15: It is an advantage of the present invention, that an operator of a production plant can use the blockchain based ordering process to better balance its stocks and the production ac cording to the requests of the market. Moreover, by using smart contracts procedures a communication with customers can be automated. A producer can at the same time act in the role of a customer of his suppliers and use the blockchain based order process for the relationship to his own suppliers, too.; P. 2:15-25: According to a first aspect, a method for adaption of a pro duction process is suggested, wherein at least one first par ty node of a blockchain network is adapted to publish order transactions in the blockchain network,; P.5:1-5: Published order transactions are transactions, which comprise information about an order of a first party node. The first party node can for example be a customer or a reseller who places the order with a producer. The first party node can also be called an orderer or ordering node.; P.11:25-P.12:10: wherein order transactions are published by first party nodes of the blockchain network and are validated by the blockchain net work, and configured to extract order parameters comprising at least an ordered amount of a product and an ordered deliv- ery deadline for the product out of an identified order transaction, and configured to send the order parameters to the simulation device for simulation of a production process for the ordered product based on the order parameters,; P.14:35-40: The intermediate layer of participating nodes shows by way of example two nodes 20, 21, who act as resellers and who coor dinate the ordering processes between the customer node 10 and a producer node 30 who will perform a production process.; P.15:9-16: By way of example, the customer node 10 broadcasts an order transaction 100 with an order for a product, indicating a type of product, an amount to be ordered as well as an as pired The order transaction 100 including or der parameters 101 and more specific two mandatory elements, namely an ordered amount 110 of a product and an ordered de livery deadline 120 for the product, is published and broad casted by the customer node 10. ; P.15:24-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available. ; P.16:31-35: The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM. The simulation system SIM gets die or der parameters as input data.; P.17:35-P. 18:5: On the technical side, resellers or pools of resellers are running their own nodes in the blockchain. They are connected to customer blockchain to be able to see their orders as well as to the producers blockchain to see the current production and line capacity.; P.19:5-15: A customer node 10 for example accesses the blockchain via a personal computer in the customers office environment, and places orders via blockchain transactions, which are broad casted to the blockchain community. The producer node 23 as second party node can identify orders of his customer for ex ample by screening validated transactions in the blockchain database for an ID of the customer.)
execute a smart contract to simulate a state of the supply-chain based on the subset of the data inputs; (P.2:15-35: the method comprising analyzing, by at least one second party node of the blockchain network, validated order transactions in the blockchain network, wherein the analyzing comprises: …- sending the order parameters to a simulation system for simulation of a production process for the ordered product based on the order parameters, - receiving a capacity parameter from the simulation system, - generating an offer based on the capacity parameter, and if the at least one first party node accepts the offer, adapting the production process based on the offer.; P.8:20-P.9:14: In a further embodiment, sending the order parameters to a simulation system comprises creating a simulation smart con tract, the simulation smart contract implementing automated rules for generating the capacity parameter… A smart contract determines rules to generate an output with respect to input. The simulation smart contract defines rules, how to determine a capacity parameter, which is a sim ulated capacity parameter indicating the simulated capacity of a production process or a production system.; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.16:31-P.17:12: The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM. The simulation system SIM gets die or der parameters as input data… In the case an amount of the product in stock is not sufficient, the capacity of a production can be simulated. The simulation of the production capabilities is running for example also on a smart contract.; P.18: 5-25: When a simulation with the simulation system SIM by the re seller node 2 0 is finished, the simulation system SIM sends a capacity parameter 200 back to the reseller node)
generate at least one policy decision based on the simulated state of the supply- chain. (P.2:15-35: the method comprising analyzing, by at least one second party node of the blockchain network, validated order transactions in the blockchain network, wherein the analyzing comprises: …- receiving a capacity parameter from the simulation system, - generating an offer based on the capacity parameter, and if the at least one first party node accepts the offer, adapting the production process based on the offer.; P. 7:9-15: In a next step, the second party node generates an offer based on the capacity parameter. Corresponding to the capaci ty parameter, the offer can comprise the exact same order pa rameters as established by the first party node or adapted parameters .; P. 9:14-21: An offer is based on the capacity parameter. Preferably, the offer summarizes the conditions, under which the order can be fulfilled, in a way that the first party node can ac cept the offer without further clarification.; P.10:29-35: According to a further embodiment, an order smart contract is created, the order smart contract implementing a logic for rules an offer transaction published by a second party node of the blockchain network corresponding to an offer of the second party node, wherein the offer transaction comprises offer pa rameters including the order parameters or adapted order pa rameters and including a price, wherein the offer parameters are based on a capacity parameter derived by the second party node, wherein the capacity parameter is derivable by a simu lation of a production process for the ordered product based on the order parameters; P.13:1-16: From the perspective of the entity or node who orders a prod uct, the suggested invention enables a transparent ordering process, wherein the first party node, for example a custom er, is able to get an offer which reflects information gained from a simulation of the production process.; P.13:18-36: If the offer matches the order parameters and for example also matches a tolerance range of an acceptable price, a contract between the first party node and the second party node is created by accepting the offer automatically. This step of automating certain logics by rules of smart contracts can in a favorable manner also be managed and administrated via the blockchain network. In this way, certain transactions are triggered automatically in case all requirements of a smart contract are fulfilled; P.18: 5-25: When a simulation with the simulation system SIM by the re seller node 2 0 is finished, the simulation system SIM sends a capacity parameter 200 back to the reseller node. If the sim ulation results in an acceptable order, the capacity parame ter 200 is for example a dataset comprising an OK-message for the reseller. The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.19:36-20:5: Based on the generated capacity parameter as output of the simulation, the logic of the smart contract can trigger that an offer transaction is broadcasted to the blockchain net work.;P.21:15-22: By using smart contracts, it is possible to automate rules of the smart contract submitted to the blockchain, so that when ever an action is triggered, the contract can incorporate smart steps either to validate, optimize or take actions ac cording to its inputs. This 

Claims 2, 9, and 16,
Gautier further teaches: wherein the instructions further cause the processor to store simulation results on a ledger of the blockchain. (P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.; P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases with the validated block in terms of its length and size.; P. 4:20-30: A blockchain is part of a distributed database system. Dis tributed database means, that the information of the data base, in particular the chain in form of the blockchain, is available or can be saved in the location of any participant or on a plurality of memory locations of the different par ticipants. ; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally.; P.15: 26-35: As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.;)


Claims 3, 10, and 17,
Gautier further teaches: wherein the instructions further cause the processor to acquire consensus2 on the at least one policy decision from the plurality of the second nodes. (P.11:20-25: In a further embodiment a validation process in the blockchain is based on a consensus mechanism.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P. 5:1-25: As long as the published order transaction has only been broadcasted into the blockchain network, there is no certainty about the in tegrity of the transaction. Depending on the consensus mecha nism, on which the blockchain network is based, a validation of published transactions can be initiated by specific nodes of the blockchain. For example, a dedicated group of validat ing nodes starts validating published order transactions,; P. 5:15-25: A validated order transaction is a transaction, for which there is a consent or agreement within the blockchain net work, that it is trustworthy.)
Claims 4, 11, and 18,
Gautier further teaches: wherein the instructions further cause the processor to, responsive to the consensus, record the at least one policy decision on a ledger3 of the blockchain.  (P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated. If any block is validated within the respective consensus proceeding, the valid blockchain increases As soon as a broadcasted order transaction 100 has been vali dated, it is included into the blockchain database. The up dated blockchain is broadcasted to all participating nodes so that all nodes have a same database available.; P.5: 25-30:If the order transaction corresponding to the ID has already been added to the blockchain, it is a validated order transaction. ; P.11:20-25: In a further embodiment a validation process in the blockchain is based on a consensus mechanism.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.;)

Claims 5, 12, and 19,
Gautier further teaches: wherein the recording of the at least one policy decision serves as an immutable4 proof of reasons5 for the at least one policy decision.  (P. 3:24-30: A blockchain saves transactions, which have been broadcasted to the network to be validated.; P.4:31-37: The key functionality of a blockchain based system, which is also used for the present invention, is the immutability of transactions as soon as they are validated by the blockchain. More specific, a claimed integrity of a transaction can be verified at any time after validation reviewing the chained blocks .;  P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.10:29-P.11:5: In this way, a customer is able to see how an offer has been created by the second party node based on the corresponding order, potentially get further information or have a record of the ordering and offering process as well as the contract information about the product deliv ery .; P. 13:1-16: From the perspective of the entity or node who orders a prod uct, the suggested invention enables a transparent ordering process, wherein the first party node, for example a custom er, is able to get an offer which reflects information gained from a simulation of the production process.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.;  P.20: 13-21: Data concerning a customer order or a production time line of ordered products can be made transparent and im mutably tracked.)

Claims 6 and 13,
Gautier further teaches: wherein the instructions further cause the processor to store outcomes of an execution of the smart contract as an audit log that indicates why the at least one policy decision was implemented. (P.2:37-6: With the blockchain technology, a decentralized, distributed database is built, in which transactions, which are generated by the participating nodes, are securely stored, so that they are protected from manipulation. Therefore, transactions are deposited in a block and a block is chained with a subsequent block via a checksum mechanism.; P.4:1-7: As all transactions, in particular all validated transactions, are available within the blockchain network, it can be traced if a content of a transaction is not in conformity with previous versions of the transaction. In other words, a manipulation of a transaction can be discovered by verifying the hash chain .; P.4:31-37: The key functionality of a blockchain based system, which is also used for the present invention, is the immutability of transactions as soon as they are validated by the blockchain. More specific, a claimed integrity of a transaction can be verified at any time after validation reviewing the chained blocks .; P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.10:29-P.11:5: In this way, a customer is able to see how an offer has been created by the second party node based on the corresponding order, potentially get further information about a production step or a delivery time of the ordered product or have a record of the ordering and offering process as well as the contract information about the product deliv ery .; P. 13:1-16: From the perspective of the entity or node who orders a prod uct, the suggested invention enables a transparent ordering process, wherein the first party node, for example a custom er, is able to get an offer which reflects information gained from a simulation of the production process.; P.18: 5-25: The reseller can also use the blockchain net work NW to broadcast an offer transaction including an offer 300 back to the customer node 10. The offer transaction can be validated in the same way as the order transaction.; P.20: 13-21: Data concerning a customer order or a production time line of ordered products can be made transparent and im mutably tracked.; P.21:24-35: It is also an advantage, that by using the blockchain based ordering mechanism, the data concerning orders and offers as well as additional communication regarding delivery of a product etc. is stored in the blockchain database decentrally.)

Claims 7, 14, and 20,
Gautier further teaches: wherein the instructions further cause the processor to execute the smart contract to perform a granular simulation to generate a plurality of key performance indicators that reflect the state of the supply-chain. (P.10:15-27: In another embodiment, the capacity parameter can consist of a more complex set of capacity parameters. It can for example be a set of data listing the simulation conditions, simula tion input data, which mainly influenced the simulation re sult, the order parameters, as well as output data from the simulation, for example a simulated production time or a sim ulated delivery time or an extend of impact on further pro duction processes. It can be of advantaged to include espe cially a detailed capacity parameter in the offer so that it is part of the offer. This helps to make the process of gen erating the offer more transparent, especially if the capaci ty parameter as well as a price are included into the offer.; P.8:20-P. 9:12: A smart contract determines rules to generate an output with respect to input. The simulation smart contract defines rules, how to determine a capacity an algorithm defined by the smart contract can generate the capacity parameter. The capacity parameter can be an indicator, that the production of the ordered product can be fulfilled with the order param eters as comprised in the order query; P. 9:23-35: if the capacity parameter indicates, that the delivery date can be met drawing back to the products in stock or the production on demand. If, however, the simulation results in a capacity parameter, which shows that the order cannot be fulfilled by referring to the stocked products and the production, but al so indicates, that considering shifting the production of other ordered products the order can be fulfilled with the order parameters,; P.9:35-P.10: the capacity parameter in dicates a level of constraints of the production process, wherein product stock information and or further production processes of further products are considered.; P. 16:31-P.17: The reseller gets the order by quiring the blockchain and can simulate the feasibility according to the actual available stock and a capability by the production process by using a simulation system SIM)

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure describing systems and methods for implementing blockchain technology and supply chain management and evaluation: 
US 20190362287A1 
US 20120143643
US 20180285810 A1
US 20200057992 A1
US 20180137465
US 20200344132 A1
US 20170287090 A1
WO 2018091091A1
WO 2020023441 A1
B. Oh, T. J. Jun, W. Yoon, Y. Lee, S. Kim and D. Kim, "Enhancing Trust of Supply Chain Using Blockchain Platform with Robust Data Model and Verification 2019 IEEE International Conference on Systems, Man and Cybernetics (SMC), 2019, pp. 3504-3511, doi: 10.1109/SMC.2019.8913871.
Kuhi, Kristjan, Kati Kaare, and Ott Koppel. "Ensuring performance measurement integrity in logistics using blockchain." 2018 IEEE international conference on service operations and logistics, and informatics (SOLI). IEEE, 2018.
Zhu, Qingyun, and Mahtab Kouhizadeh. "Blockchain technology, supply chain information, and strategic product deletion management." IEEE Engineering Management Review 47.1 (2019): 36-44.
Yoo, Taejong, et al. "Applying web services technology to implement distributed simulation for supply chain modeling and analysis." Proceedings of the 2009 Winter Simulation Conference (WSC). IEEE, 2009.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY A TURNER whose telephone number is (571)272-6334. (via email: Shelby.Turner1@uspto.gov “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II). The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SHELBY A TURNER/Examiner, Art Unit 3624                                                                                                                                                                                                        

	


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 https://www.investopedia.com/terms/b/blockchain.asp: “Blockchain technology was first outlined in 1991 by Stuart Haber and W. Scott Stornetta, two researchers who wanted to implement a system where document timestamps could not be tampered with. But it wasn’t until almost two decades later, with the launch of Bitcoin in January 2009, that blockchain had its first real-world application.”
        2 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        3 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        4 Specification: [0044]: Some properties that are inherent in blockchain and which help implement the blockchain include, but are not limited to, an immutable ledger, smart contracts, security, privacy, decentralization, consensus, endorsement, accessibility, and the like, which are further described herein.
        5 Specification: [0068]: Running the above-described simulator as a smart contract on distributed ledgers provides an auditable trail of policy decisions made, and, more importantly, the reasons (the input data) that led to those policy decisions.